                               Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 1 of 18 Page ID #:434




                                1   CLARKSON LAW FIRM, P.C.
                                    Ryan J. Clarkson (SBN 257074)
                                2   rclarkson@clarksonlawfirm.com
                                3   Zachary T. Chrzan (SBN 329159)
                                    zchrzan@clarksonlawfirm.com
                                4   9255 Sunset Blvd., Suite 804
                                5   Los Angeles, CA 90069
                                    Tel: (213) 788-4050
                                6   Fax: (213) 788-4070
                                7
                                    Attorneys for Plaintiff
                                8

                                9

                               10                              UNITED STATES DISTRICT COURT
                               11                             CENTRAL DISTRICT OF CALIFORNIA
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12
  Los Angeles, CA 90069




                               13
                                        ELENA COLEMAN, individually and on          Case No. 2:20-cv-8100-FMO-AFM
                               14       behalf of all others similarly situated,
                                                                                    [PROPOSED] ORDER
                               15
                                                        Plaintiff,                  APPROVING STIPULATED
                               16                                                   PROTECTIVE ORDER 1
                                              vs.
                               17

                               18       MONDELEZ INTERNATIONAL INC.,
                                        a Virginia Corporation,
                               19

                               20                       Defendant.
                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28   1
                                      This Stipulated Protective Order is based substantially on the model protective order
                                    provided under Magistrate Judge Alexander1 F. MacKinnon’s Procedures.
                                                   ORDER
                                    Error! Unknown document     APPROVING
                                                            property name. STIPULATED
                                                                                 1     PROTECTIVE ORDER
                               Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 2 of 18 Page ID #:435




                                1            1.       A.       PURPOSES AND LIMITATIONS
                                2            Discovery in this action is likely to involve production of confidential,
                                3   proprietary or private information for which special protection from public disclosure
                                4   and from use for any purpose other than prosecuting this litigation may be warranted.
                                5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                6   following Stipulated Protective Order. The parties acknowledge that this Order does
                                7   not confer blanket protections on all disclosures or responses to discovery and that the
                                8   protection it affords from public disclosure and use extends only to the limited
                                9   information or items that are entitled to confidential treatment under the applicable
                               10   legal principles.
                               11                     B.       GOOD CAUSE STATEMENT
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12            Defendant contends that this action is likely to involve the disclosure of
  Los Angeles, CA 90069




                               13   commercially sensitive and confidential information relating to the Swedish Fish
                               14   SURGXFWVPDQXIDFWXUHGE\'HIHQGDQW0RQGHOƝ],QWHUQDWLRQDO,QF ³0'/=´ IRU
                               15   which special protection from public disclosure and from use for any purpose other
                               16   than prosecution of this action is warranted. Such confidential and proprietary
                               17   materials and information consist of, among other things, highly confidential
                               18   information relating to the machinery and filling specifications for the Swedish Fish
                               19   products at issue, confidential financial information related to sales of the Swedish
                               20   Fish products, and confidential consumer research and other information relating to
                               21   consumers’ expectations of the fill level of the Swedish Fish products at issue. This
                               22   information is otherwise generally unavailable to the public, and it may be privileged
                               23   or otherwise protected from disclosure under state or federal statutes, court rules, case
                               24   decisions, or common law.
                               25            Accordingly, to expedite the flow of information, to facilitate the prompt
                               26   resolution of disputes over confidentiality of discovery materials, to adequately
                               27   protect information the parties are entitled to keep confidential, to ensure that the
                               28   parties are permitted reasonable necessary uses of such material in preparation for and
                                                                                  2
                                                   ORDER APPROVING STIPULATED
                                                                         2
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                               Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 3 of 18 Page ID #:436




                                1   in the conduct of trial, to address their handling at the end of the litigation, and serve
                                2   the ends of justice, a protective order for such information is justified in this matter. It
                                3   is the intent of the parties that information will not be designated as confidential for
                                4   tactical reasons and that nothing be so designated without a good faith belief that it
                                5   has been maintained in a confidential, non-public manner, and there is good cause
                                6   why it should not be part of the public record of this case.
                                7                     C.       ACKNOWLEDGEMENT OF PROCEDURE FOR FILING
                                8                              UNDER SEAL
                                9            The parties further acknowledge, as set forth in Section 12.3, below, that this
                               10   Stipulated Protective Order does not entitle them to file confidential information under
                               11   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   standards that will be applied when a party seeks permission from the court to file
  Los Angeles, CA 90069




                               13   material under seal.
                               14            There is a strong presumption that the public has a right of access to judicial
                               15   proceedings and records in civil cases. In connection with non-dispositive motions,
                               16   good cause must be shown to support a filing under seal. See Kamakana v. City and
                               17   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                               18   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
                               19   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
                               20   cause showing), and a specific showing of good cause or compelling reasons with
                               21   proper evidentiary support and legal justification, must be made with respect to
                               22   Protected Material that a party seeks to file under seal. The parties’ mere designation
                               23   of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
                               24   submission of competent evidence by declaration, establishing that the material sought
                               25   to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
                               26   constitute good cause.
                               27            Further, if a party requests sealing related to a dispositive motion or trial, then
                               28   compelling reasons, not only good cause, for the sealing must be shown, and the relief
                                                                                   3
                                                   ORDER APPROVING STIPULATED
                                                                         3
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                               Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 4 of 18 Page ID #:437




                                1   sought shall be narrowly tailored to serve the specific interest to be protected. See
                                2   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
                                3   item or type of information, document, or thing sought to be filed or introduced under
                                4   seal in connection with a dispositive motion or trial, the party seeking protection must
                                5   articulate compelling reasons, supported by specific facts and legal justification, for
                                6   the requested sealing order. Again, competent evidence supporting the application to
                                7   file documents under seal must be provided by declaration.
                                8            Any document that is not confidential, privileged, or otherwise protectable in its
                                9   entirety will not be filed under seal if the confidential portions can be redacted. If
                               10   documents can be redacted, then a redacted version for public viewing, omitting only
                               11   the confidential, privileged, or otherwise protectable portions of the document, shall
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   be filed. Any application that seeks to file documents under seal in their entirety
  Los Angeles, CA 90069




                               13   should include an explanation of why redaction is not feasible.
                               14            2.       DEFINITIONS
                               15            2.1.     Action: this pending federal lawsuit.
                               16            2.2.     Challenging Party: a Party or Non-Party that challenges the
                               17   designation of information or items under this Order.
                               18            2.3.     ³&21),'(17,$/´,QIRUPDWLRQRU,WHPV: information (regardless of
                               19   how it is generated, stored or maintained) or tangible things that qualify for protection
                               20   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                               21   Cause Statement.
                               22            2.4.     Counsel: Outside Counsel of Record and House Counsel (as well as their
                               23   support staff).
                               24            2.5.     Designating Party: a Party or Non-Party that designates information or
                               25   items that it produces in disclosures or in responses to discovery as
                               26   ³&21),'(17,$/´RU³+,*+/<&21),'(17,$/´
                               27            2.6.     Disclosure or Discovery Material: all items or information, regardless of
                               28   the medium or manner in which it is generated, stored, or maintained (including,
                                                                                    4
                                                    ORDER APPROVING STIPULATED
                                    Error! Unknown document property name.4    PROTECTIVE ORDER
                               Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 5 of 18 Page ID #:438




                                1   among other things, testimony, transcripts, and tangible things), that are produced or
                                2   generated in disclosures or responses to discovery in this matter.
                                3            2.7.     Expert: a person with specialized knowledge or experience in a matter
                                4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                5   expert witness or as a consultant in this Action.
                                6            2.8 +,*+/< &21),'(17,$/´ Information or Items: extremely sensitive
                                7   ³CONFIDENTIAL ,QIRUPDWLRQRU,WHPV´GLVFORVXUHRIZKLFKWRDQRWKHU3DUW\RU1RQ-
                                8   Party would create a substantial risk of serious harm that could not be avoided by less
                                9   restrictive means.
                               10            2.9.     House Counsel: attorneys who are employees of a party to this Action.
                               11   House Counsel does not include Outside Counsel of Record or any other outside
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   counsel.
  Los Angeles, CA 90069




                               13            2.10. Non-Party: any natural person, partnership, corporation, association or
                               14   other legal entity not named as a Party to this action.
                               15            2.11. Outside Counsel of Record: attorneys who are not employees of a party
                               16   to this Action but are retained to represent or advise a party to this Action and have
                               17   appeared in this Action on behalf of that party or are affiliated with a law firm that has
                               18   appeared on behalf of that party, and includes support staff.
                               19            2.12. Party: any party to this Action, including all of its officers, directors,
                               20   employees, consultants, retained experts, and Outside Counsel of Record (and their
                               21   support staffs).
                               22            2.13. Producing Party: a Party or Non-Party that produces Disclosure or
                               23   Discovery Material in this Action.
                               24            2.14. Professional Vendors: persons or entities that provide litigation support
                               25   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                               26   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                               27   and their employees and subcontractors.
                               28
                                                                                   5
                                                    ORDER APPROVING STIPULATED
                                    Error! Unknown document property name.5    PROTECTIVE ORDER
                               Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 6 of 18 Page ID #:439




                                1            2.15. Protected Material: any Disclosure or Discovery Material that is
                                2   GHVLJQDWHGDV³&21),'(17,$/´ RU³+,*+/<&21),'(17,$/´
                                3            2.16. Receiving Party: a Party that receives Disclosure or Discovery Material
                                4   from a Producing Party.
                                5            3.       SCOPE
                                6            The protections conferred by this Stipulation and Order cover not only
                                7   Protected Material (as defined above), but also (1) any information copied or extracted
                                8   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                9   Protected Material; and (3) any testimony, conversations, or presentations by Parties
                               10   or their Counsel that might reveal Protected Material.
                               11            Any use of Protected Material at trial shall be governed by the orders of the trial
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   judge. This Order does not govern the use of Protected Material at trial.
  Los Angeles, CA 90069




                               13            4.       DURATION
                               14            Once a case proceeds to trial, information that was designated as
                               15   CONFIDENTIAL RU+,*+/<&21),'(17,$/ or maintained pursuant to this
                               16   protective order used or introduced as an exhibit at trial becomes public and will be
                               17   presumptively available to all members of the public, including the press, unless
                               18   compelling reasons supported by specific factual findings to proceed otherwise are
                               19   made to the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
                               20    GLVWLQJXLVKLQJ³JRRGFDXVH´VKRZLQJIRUVHDOLQJGRFXPHQWVSURGXFHGLQGLVFRYHU\
                               21   IURP³FRPSHOOLQJUHDVRQV´VWDQGDUGZKHQPHULWV-related documents are part of court
                               22   record). Accordingly, the terms of this protective order do not extend beyond the
                               23   commencement of the trial.
                               24            5.       DESIGNATING PROTECTED MATERIAL
                               25            5.1      Exercise of Restraint and Care in Designating Material for Protection.
                               26            Each Party or Non-Party that designates information or items for protection
                               27   under this Order must take care to limit any such designation to specific material that
                               28   qualifies under the appropriate standards. The Designating Party must designate for
                                                                                    6
                                                   ORDER APPROVING STIPULATED
                                                                         6
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                               Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 7 of 18 Page ID #:440




                                1   protection only those parts of material, documents, items or oral or written
                                2   communications that qualify so that other portions of the material, documents, items
                                3   or communications for which protection is not warranted are not swept unjustifiably
                                4   within the ambit of this Order.
                                5            Mass, indiscriminate or routinized designations are prohibited. Designations
                                6   that are shown to be clearly unjustified or that have been made for an improper
                                7   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                8   unnecessary expenses and burdens on other parties) may expose the Designating Party
                                9   to sanctions.
                               10            If it comes to a Designating Party’s attention that information or items that it
                               11   designated for protection do not qualify for protection, that Designating Party must
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  Los Angeles, CA 90069




                               13            5.2      Manner and Timing of Designations. Except as otherwise provided in
                               14   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                               15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                               16   under this Order must be clearly so designated before the material is disclosed or
                               17   produced.
                               18            Designation in conformity with this Order requires:
                               19            (a) for information in documentary form (e.g., paper or electronic documents,
                               20   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                               21   3URGXFLQJ3DUW\DIIL[DWDPLQLPXPWKHOHJHQG³&21),'(17,$/´ RU³+,*+/<
                               22   &21),'(17,$/´ to each page that contains protected material. If only a portion of
                               23   the material on a page qualifies for protection, the Producing Party also must clearly
                               24   identify the protected portion(s) (e.g., by making appropriate markings in the
                               25   margins).
                               26            A Party or Non-Party that makes original documents available for inspection
                               27   need not designate them for protection until after the inspecting Party has indicated
                               28   which documents it would like copied and produced. During the inspection and before
                                                                                  7
                                                   ORDER APPROVING STIPULATED
                                                                         7
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                               Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 8 of 18 Page ID #:441




                                1   the designation, all of the material made available for inspection shall be deemed
                                2   ³&21),'(17,$/´ RU³+,*+/<&21),'(17,$/´ After the inspecting Party has
                                3   identified the documents it wants copied and produced, the Producing Party must
                                4   determine which documents, or portions thereof, qualify for protection under this
                                5   Order. Then, before producing the specified documents, the Producing Party must
                                6   DIIL[WKH³&21),'(17,$/´RU³+,*+/<&21),'(17,$/´ legend to each page
                                7   that contains Protected Material. If only a portion of the material on a page qualifies
                                8   for protection, the Producing Party also must clearly identify the protected portion(s)
                                9   (e.g., by making appropriate markings in the margins).
                               10                 (b) for testimony given in depositions that the Designating Party identifies
                               11   the Disclosure or Discovery Material on the record, before the close of the deposition
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   all protected testimony.
  Los Angeles, CA 90069




                               13                 (c) for information produced in some form other than documentary and for
                               14   any other tangible items, that the Producing Party affix in a prominent place on the
                               15   exterior of the container or containers in which the information is stored the legend
                               16   ³&21),'(17,$/´ RU³+,*+/<&21),'(17,$/´ If only a portion or portions
                               17   of the information warrants protection, the Producing Party, to the extent practicable,
                               18   shall identify the protected portion(s).
                               19            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                               20   failure to designate qualified information or items does not, standing alone, waive the
                               21   Designating Party’s right to secure protection under this Order for such material.
                               22   Upon timely correction of a designation, the Receiving Party must make reasonable
                               23   efforts to assure that the material is treated in accordance with the provisions of this
                               24   Order.
                               25            6.       &+$//(1*,1*&21),'(17,$/,7<'(6,*1$7,216
                               26            6.1      Timing of Challenges. Any Part or Non-Party may challenge a
                               27   designation of confidentiality at any time that is consistent with the Court’s
                               28   Scheduling Order.
                                                                                    8
                                                    ORDER APPROVING STIPULATED
                                    Error! Unknown document property name.8    PROTECTIVE ORDER
                               Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 9 of 18 Page ID #:442




                                1            6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                                2   resolution process under Local Rule 37-1 et seq.
                                3            6.3      Joint Stipulation. Any challenge submitted to the Court shall be via a
                                4   joint stipulation pursuant to Local Rule 37-2.
                                5            6.4      The burden of persuasion in any such challenge proceeding shall be on
                                6   the Designating Party. Frivolous challenges, and those made for an improper purpose
                                7   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                8   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                9   or withdrawn the confidentiality designation, all parties shall continue to afford the
                               10   material in question the level of protection to which it is entitled under the Producing
                               11   Party’s designation until the Court rules on the challenge.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12            7.       ACCESS TO AND USE OF PROTECTED MATERIAL
  Los Angeles, CA 90069




                               13            7.1      Basic Principles. A Receiving Party may use Protected Material that is
                               14   disclosed or produced by another Party or by a Non-Party in connection with this
                               15   Action only for prosecuting, defending or attempting to settle this Action. Such
                               16   Protected Material may be disclosed only to the categories of persons and under the
                               17   conditions described in this Order. When the Action has been terminated, a Receiving
                               18   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                               19            Protected Material must be stored and maintained by a Receiving Party at a
                               20   location and in a secure manner that ensures that access is limited to the persons
                               21   authorized under this Order.
                               22            7.2      'LVFORVXUHRI³&21),'(17,$/´,QIRUPDWLRQRU,WHPV. Unless
                               23   otherwise ordered by the court or permitted in writing by the Designating Party, a
                               24   5HFHLYLQJ3DUW\PD\GLVFORVHDQ\LQIRUPDWLRQRULWHPGHVLJQDWHG³&21),'(17,$/´
                               25   only to:
                               26            (a)      the Receiving Party’s Outside Counsel of Record in this Action, as
                               27   well as employees of said Outside Counsel of Record to whom it is reasonably
                               28   necessary to disclose the information for this Action;
                                                                                    9
                                                   ORDER APPROVING STIPULATED
                                                                         9
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                          Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 10 of 18 Page ID #:443




                                1            (b)      the officers, directors, and employees (including House Counsel) of
                                2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                3            (c)      Experts (as defined in this Order) of the Receiving Party to whom
                                4   disclosure is reasonably necessary for this Action and who have signed the
                                5   ³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´ ([KLELW$ 
                                6            (d)      the court and its personnel;
                                7            (e)      court reporters and their staff;
                                8            (f)      professional jury or trial consultants, mock jurors, and Professional
                                9   Vendors to whom disclosure is reasonably necessary for this Action and who have
                               10   VLJQHGWKH³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´ ([KLELW$ 
                               11            (g)      the author or recipient of a document containing the information or a
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   custodian or other person who otherwise possessed or knew the information;
  Los Angeles, CA 90069




                               13            (h)      during their depositions, witnesses, and attorneys for witnesses, in the
                               14   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                               15   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                               16   not be permitted to keep any confidential information unless they sign the
                               17   ³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´ ([KLELW$ XQOHVVRWKHUZLVHDJUHHG
                               18   by the Designating Party or ordered by the court. Pages of transcribed deposition
                               19   testimony or exhibits to depositions that reveal Protected Material may be separately
                               20   bound by the court reporter and may not be disclosed to anyone except as permitted
                               21   under this Stipulated Protective Order; and
                               22            (i)      any mediator or settlement officer, and their supporting personnel,
                               23   mutually agreed upon by any of the parties engaged in settlement discussions.
                               24            7.3 'LVFORVXUHRI³+,*+/<&21),'(17,$/´,QIRUPDWLRQRU,WHPV. Unless
                               25   otherwise ordered by the court or permitted in writing by the Designating Party, a
                               26   Receiving Party may GLVFORVH DQ\ LQIRUPDWLRQ RU LWHP GHVLJQDWHG ³+,*+/<
                               27   &21),'(17,$/´RQO\WR
                               28
                                                                                     10
                                                   ORDER APPROVING STIPULATED
                                                                        10
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                          Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 11 of 18 Page ID #:444




                                1            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                2   employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                3   disclose the information for this Action;
                                4            (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure
                                5   LVUHDVRQDEO\QHFHVVDU\IRUWKLV$FWLRQDQGZKRKDYHVLJQHGWKH³$FNQRZOHGJPHQWDQG
                                6   $JUHHPHQWWR%H%RXQG´ ([KLELW$ 
                                7            (c) the court and its personnel;
                                8            (d) court reporters and their staff;
                                9            (e) professional jury or trial consultants, mock jurors, and Professional Vendors
                               10   to whom disclosure is reasonably necessary for this Action and who have signed the
                               11   ³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´ ([KLEit A);
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12            (f) the author or recipient of a document containing the information or a custodian
  Los Angeles, CA 90069




                               13   or other person who otherwise possessed or knew the information;
                               14             (g) any mediator or settlement officer, and their supporting personnel, mutually
                               15   agreed upon by any of the parties engaged in settlement discussions.
                               16            8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
                               17                     PRODUCED IN OTHER LITIGATION
                               18            If a Party is served with a subpoena or a court order issued in other litigation
                               19   that compels disclosure of any information or items designated in this Action as
                               20   ³&21),'(17,$/ RU+,*+/<&21),'(17,$/´WKDW3DUW\PXVW
                               21            (a)      promptly notify in writing the Designating Party. Such notification shall
                               22   include a copy of the subpoena or court order;
                               23            (b)      promptly notify in writing the party who caused the subpoena or order to
                               24   issue in the other litigation that some or all of the material covered by the subpoena or
                               25   order is subject to this Protective Order. Such notification shall include a copy of this
                               26   Stipulated Protective Order; and
                               27            (c)      cooperate with respect to all reasonable procedures sought to be pursued
                               28   by the Designating Party whose Protected Material may be affected.
                                                                                    11
                                                   ORDER APPROVING STIPULATED
                                                                        11
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                          Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 12 of 18 Page ID #:445




                                1            If the Designating Party timely seeks a protective order, the Party served with
                                2   the subpoena or court order shall not produce any information designated in this
                                3   DFWLRQDV³&21),'(17,$/´ RU³+,*+/<&21),'(17,$/´ before a
                                4   determination by the court from which the subpoena or order issued, unless the Party
                                5   has obtained the Designating Party’s permission. The Designating Party shall bear the
                                6   burden and expense of seeking protection in that court of its confidential material and
                                7   nothing in these provisions should be construed as authorizing or encouraging a
                                8   Receiving Party in this Action to disobey a lawful directive from another court.
                                9   9.       A NON-3$57<¶63527(&7('0$7(5,$/628*+772%(352'8&('
                               10            IN THIS LITIGATION
                               11            (a)      The terms of this Order are applicable to information produced by a Non-
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   3DUW\LQWKLV$FWLRQDQGGHVLJQDWHGDV³&21),'(17,$/´ RU³+,*+/<
  Los Angeles, CA 90069




                               13   &21),'(17,$/´ Such information produced by Non-Parties in connection with
                               14   this litigation is protected by the remedies and relief provided by this Order. Nothing
                               15   in these provisions should be construed as prohibiting a Non-Party from seeking
                               16   additional protections.
                               17            (b)      In the event that a Party is required, by a valid discovery request, to
                               18   produce a Non-Party’s confidential information in its possession, and the Party is
                               19   subject to an agreement with the Non-Party not to produce the Non-Party’s
                               20   confidential information, then the Party shall:
                               21                     (1)      promptly notify in writing the Requesting Party and the Non-Party
                               22   that some or all of the information requested is subject to a confidentiality agreement
                               23   with a Non-Party;
                               24                     (2)      promptly provide the Non-Party with a copy of the Stipulated
                               25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                               26   specific description of the information requested; and
                               27                     (3)      make the information requested available for inspection by the
                               28   Non-Party, if requested.
                                                                                     12
                                                   ORDER APPROVING STIPULATED
                                                                        12
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                          Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 13 of 18 Page ID #:446




                                1            (c)      If the Non-Party fails to seek a protective order from this court within 14
                                2   days of receiving the notice and accompanying information, the Receiving Party may
                                3   produce the Non-Party’s confidential information responsive to the discovery request.
                                4   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                                5   any information in its possession or control that is subject to the confidentiality
                                6   agreement with the Non-Party before a determination by the court. Absent a court
                                7   order to the contrary, the Non-Party shall bear the burden and expense of seeking
                                8   protection in this court of its Protected Material.
                                9            10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                               10            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                               11   Protected Material to any person or in any circumstance not authorized under this
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  Los Angeles, CA 90069




                               13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                               14   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                               15   persons to whom unauthorized disclosures were made of all the terms of this Order,
                               16   and (d) request such person or persons to execuWHWKH³$FNQRZOHGJPHQWDQG
                               17   $JUHHPHQWWR%H%RXQG´WKDWLVDWWDFKHGKHUHWRDV([KLELW$
                               18            11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                               19                     PROTECTED MATERIAL
                               20            When a Producing Party gives notice to Receiving Parties that certain
                               21   inadvertently produced material is subject to a claim of privilege or other protection,
                               22   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                               23   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                               24   may be established in an e-discovery order that provides for production without prior
                               25   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                               26   parties reach an agreement on the effect of disclosure of a communication or
                               27   information covered by the attorney-client privilege or work product protection, the
                               28
                                                                                    13
                                                   ORDER APPROVING STIPULATED
                                                                        13
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                          Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 14 of 18 Page ID #:447




                                1   parties may incorporate their agreement in the stipulated protective order submitted to
                                2   the court.
                                3            12.      MISCELLANEOUS
                                4            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                5   person to seek its modification by the Court in the future.
                                6            12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                7   Protective Order, no Party waives any right it otherwise would have to object to
                                8   disclosing or producing any information or item on any ground not addressed in this
                                9   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                               10   ground to use in evidence of any of the material covered by this Protective Order.
                               11            12.3 Filing Protected Material. A Party that seeks to file under seal any
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
  Los Angeles, CA 90069




                               13   only be filed under seal pursuant to a court order authorizing the sealing of the
                               14   specific Protected Material at issue. If a Party’s request to file Protected Material
                               15   under seal is denied by the court, then the Receiving Party may file the information in
                               16   the public record unless otherwise instructed by the court.
                               17            13.      FINAL DISPOSITION
                               18            After the final disposition of this Action, as defined in paragraph 4, within 60
                               19   days of a written request by the Designating Party, each Receiving Party must return
                               20   all Protected Material to the Producing Party or destroy such material. As used in this
                               21   VXEGLYLVLRQ³DOO3URWHFWHG0DWHULDO´LQFOXGHVDOOFRSLHVDEVWUDFWVFRPSLODWLRQV
                               22   summaries, and any other format reproducing or capturing any of the Protected
                               23   Material. Whether the Protected Material is returned or destroyed, the Receiving
                               24   Party must submit a written certification to the Producing Party (and, if not the same
                               25   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                               26   (by category, where appropriate) all the Protected Material that was returned or
                               27   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                               28   abstracts, compilations, summaries or any other format reproducing or capturing any
                                                                                  14
                                                   ORDER APPROVING STIPULATED
                                                                        14
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                          Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 15 of 18 Page ID #:448




                                1   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                2   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                3   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                4   reports, attorney work product, and consultant and expert work product, even if such
                                5   materials contain Protected Material. Any such archival copies that contain or
                                6   constitute Protected Material remain subject to this Protective Order as set forth in
                                7   Section 4 (DURATION).
                                8            14.      VIOLATION
                                9            Any violation of this Order may be punished by appropriate measures
                               10   including, without limitation, contempt proceedings and/or monetary sanctions.
                               11
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  Los Angeles, CA 90069




                               13

                               14    Dated: March 17, 2021                     CLARKSON LAW FIRM, PC
                               15

                               16                                              By: /s/ Ryan J. Clarkson_____
                               17                                                        Ryan J. Clarkson

                               18                                                    Attorneys for Plaintiff
                               19

                               20     Dated: March 17, 2021                     JENNER & BLOCK LLP
                               21

                               22                                               By: /s/ Alexander M. Smith__
                               23                                                          Alexander M. Smith

                               24                                               Attorneys for Defendant
                                                                                0RQGHOƝ],QWHUQDWLRQDO,QF
                               25

                               26

                               27

                               28
                                                                               15
                                                   ORDER APPROVING STIPULATED
                                                                        15
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                          Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 16 of 18 Page ID #:449




                                1                                            ATTESTATION OF FILER
                                2            Pursuant to Local Rule 5-4.3.4, the undersigned filer hereby attests that all
                                3   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
                                4   content and have authorized the filing.
                                5

                                6   Dated: March 17, 2021                                  CLARKSON LAW FIRM, P.C.
                                7
                                                                                             /s/ Ryan J. Clarkson_______
                                8                                                           By: Ryan J. Clarkson
                                9
                                                                                           Attorneys for Plaintiff
                               10

                               11
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12
  Los Angeles, CA 90069




                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                      16
                                                   ORDER APPROVING STIPULATED
                                                                        16
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                          Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 17 of 18 Page ID #:450




                                1            The Court has read and considered the parties’ proposed stipulated protective
                                2   order.
                                3            )25*22'&$86(6+2:1,7,6+(5(%<25'(5('7+$77+(
                                4   STIPULATION IS APPROVED.
                                5

                                6

                                7
                                     Dated: 3/22/2021                                By: ___________________________
                                8                                                         Honorable Alexander McKinnon
                                9
                                                                                          United States Magistrate Judge

                               10

                               11
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12
  Los Angeles, CA 90069




                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                17
                                                   ORDER APPROVING STIPULATED
                                                                        17
                                    Error! Unknown document property name.    PROTECTIVE ORDER
                          Case 2:20-cv-08100-FMO-AFM Document 35 Filed 03/22/21 Page 18 of 18 Page ID #:451




                                1                                            EXHIBIT A
                                2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                3

                                4   I, _____________________________ [print or type full name], of
                                5   _________________ [print or type full address], declare under penalty of perjury
                                6   that I have read in its entirety and understand the Stipulated Protective Order that
                                7   was issued by the United States District Court for the Central District of California
                                8   on [date] in the case of &ROHPDQY0RQGHOƝ],QWHUQDWLRQDO,QF, Case No. 2:20-cv-
                                9   8100-FMO-AFM. I agree to comply with and to be bound by all the terms of this
                               10   Stipulated Protective Order and I understand and acknowledge that failure to so
                               11   comply could expose me to sanctions and punishment in the nature of contempt. I
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   solemnly promise that I will not disclose in any manner any information or item that
  Los Angeles, CA 90069




                               13   is subject to this Stipulated Protective Order to any person or entity except in strict
                               14   compliance with the provisions of this Order. I further agree to submit to the
                               15   jurisdiction of the United States District Court for the Central District of California
                               16   for enforcing the terms of this Stipulated Protective Order, even if such enforcement
                               17   proceedings occur after termination of this action. I hereby appoint
                               18   __________________________ [print or type full name] of
                               19   _______________________________________ [print or type full address and
                               20   telephone number] as my California agent for service of process in connection with
                               21   this action or any proceedings related to enforcement of this Stipulated Protective
                               22   Order.
                               23   Date: ______________________________________
                               24   City and State where sworn and signed: _________________________________
                               25

                               26   Printed name: _______________________________
                               27

                               28   Signature: __________________________________
                                                                                 18
                                                   ORDER APPROVING STIPULATED
                                                                        18
                                    Error! Unknown document property name.    PROTECTIVE ORDER
